Citation Nr: 0406627	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-02 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had a period of active duty for training (ADT) 
from December 1974 to May 1975, and periods of service in the 
Army National Guard of Oregon until October 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  In July 2003, the Board remanded the 
veteran's claim to comply with his request to be scheduled 
for a Board hearing.  In October 2003, the veteran, sitting 
in the Portland RO, testified via videoconference at a 
hearing before the undersigned, sitting in Washington, DC.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.  

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In his written and oral statements, the veteran contends that 
he sustained a back injury in service in January 1975, and 
that service connection for the residuals of that injury is 
now warranted.  Service medical records (SMRs) reflect that 
the veteran was seen in the clinic in January and March 1975 
for complaints of low back pain and muscle strain.  When he 
was examined for release from ADT in April 1975, a back 
disorder was not reported.  A July 1980 service examination 
report is also negative for reference to a back disorder.

In support of his claim, the veteran submitted an August 2002 
written statement from T.J.G., D.O., who indicated that he 
reviewed the veteran's SMRs, and opined that it was medically 
probable that the veteran's back pain which developed in 
service continued to be incapacitating for him.  However, 
according to an October 2002 VA examination report, the 
examiner opined that it was not likely that the veteran's 
current low back disorder was related to his two visits to 
the infirmary while in service on ADT, and that the veteran 
had a congenital chronic lumbosacral problem and would have 
had the same amount of back pain if he had not been in 
service. 

At the October 2003 Board hearing, the veteran's 
representative noted that she had not had the opportunity to 
review the veteran's claims file prior to the hearing.  The 
veteran testified that he did not experience back pain prior 
to entering service in December 1974 and, after his 
discharge, experienced intermittent but progressively 
worsening back pain.  He said he was seen several times for 
back pain in the emergency room of the Portland, Oregon, VA 
Medical Center and took prescribed medication for it.

In light of the conflicting medical opinions, the Board 
believes that, in the interest of fairness and due process, 
the veteran should be afforded a new VA examination to 
determine the etiology of any current back disorder found to 
be present.  

Additionally, the veteran testified to receiving medical 
treatment for his back at a VA medical facility.  However, 
these medical documents are not of record, and there is no 
evidence in the file that the RO attempted to obtain them.  
VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Here, the record suggests that 
additional VA medical evidence might be available that is not 
currently available to the Board.  See VCAA § 3(a), 114 Stat. 
2096, 2097-2098 (2000) (codified at 38 U.S.C.A § 5103A 
(2002)).  

Furthermore, as the veteran's representative indicated at the 
October 2003 Board hearing that she had not had the 
opportunity to review his claims file, the Board believes 
fairness and due process require that the case be remanded to 
afford the veteran's accredited service representative the 
opportunity to review the records prior to appellate 
consideration of his claim.

When additional evidentiary development is necessary, the RO, 
not the Board, must undertake the task.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1337 (Fed. Cir.2003).  Furthermore, the record reflects that 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000 regarding this matter.  
It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time, 
particularly in view of the Federal Circuit's decision in DAV 
v. Secretary, supra.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).

Thus, due process, as discussed above, demands that this case 
be REMANDED to the RO for the following action:

1.	The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  Such notice 
should specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claim and inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, and of 
the appropriate time limitation within which 
to submit any evidence or information.

2.	The RO should obtain all medical records 
regarding treatment of the veteran for a back 
disorder from the VA Medical Center in 
Portland, Oregon.  

3.	The veteran should be scheduled for 
appropriate VA orthopedic examination to 
determine the etiology of any low back 
disorder found to be present.  A complete 
history of the claimed disorder should be 
obtained from the veteran.  Prior to the 
examination, the examiner should review the 
claims folder, including the appellant's 
service medical records, particularly those 
dated from January to April 1975 and in July 
1980.  All indicated tests and studies should 
be performed and all clinical findings 
reported in detail.  The examiner is requested 
to address the following matters: (a) does the 
appellant currently have a low back disorder, 
or other chronic orthopedic disability (or 
disabilities)? (b) if he has such a disability 
(or disabilities), does it represent a disease 
process or the residuals of an injury? (c) 
taking into consideration the evidence 
incorporated in the 1975 and 1980 service 
medical records, when was the disability (or 
disabilities) incurred? (d) If any disability 
was incurred before December 1974, was there 
an increase in disability, beyond the natural 
progress of the disorder, during a period of 
military duty? (e) If any diagnosed disability 
was incurred after May 1975, the examiner is 
requested to provide an opinion concerning the 
etiology of any back disorder or orthopedic 
disease found to be present, to include 
whether it is at least as likely as not (i.e., 
at least a 50-50 probability) that any 
currently diagnosed back disorder or 
orthopedic disease was caused by military 
service, or whether such an etiology or 
relationship is less than likely (i.e., less 
than a 50-50 probability).  (f) The examiner 
is particularly requested to reconcile the 
opinions expressed in the August 2002 written 
statement received from Dr. T.J. G. (to the 
effect that it was medically probable that the 
veteran's current back pain developed in 
service) and the October 2002 VA examination 
report (to the effect that the veteran had a 
congenital chronic lumbosacral problem and no 
service-connected back disability).  A 
complete rationale should be provided for all 
opinions expressed.  The claims files should 
be made available to the reviewer prior to the 
examination, and the examination report should 
indicate whether the veteran's medical records 
were reviewed.

4.	The veteran's accredited service 
representative should be given the opportunity 
to review the claims file, including any new 
evidence obtained as a consequence of this 
remand and the representative should document 
in the claims folder that it was reviewed, 
e.g., by filing a VA Form 1-646.

5.	Thereafter, the RO should readjudicate the 
veteran's claim for service connection for 
residuals of a back injury.  If the benefits 
sought on appeal remain denied, the veteran 
and his representative should be provided with 
a supplemental statement of the case (SSOC).  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the December 2002 
SOC.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


